      Case 2:20-cv-01080-SMB Document 13 Filed 06/07/20 Page 1 of 2




 1    James E. Barton II (#023888)
      Jacqueline Mendez Soto (#022597)
 2    TORRES LAW GROUP, PLLC
 3    2239 West Baseline Road
      Tempe, Arizona 85283
 4    (480) 588-6120
 5    James@TheTorresFirm.com
      Jacqueline@TheTorresFirm.com
 6    Attorneys for Plaintiff
 7
 8                           UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10
11   Mohamed Sabra; and Council on               Case No.:2:20-cv-01080-SMB
12   American-Islamic Relations of Arizona;

13                       Plaintiffs,             NOTICE OF APPEARANCE

14         v.
15   Maricopa County Community College
16   District; and Nicholas Damask;

17                       Defendants.

18
           NOTICE IS HEREBY GIVEN that James E. Barton II and Jacqueline Mendez
19
20   Soto of the law firm of Torres Law Group, PLC are admitted to practice in this court and
21   appear as attorneys of record on behalf of defendant Professor Nicholas Damask.
22
      DATE: June 7, 2020                            /S/ James E. Barton II
23                                                James E. Barton II
24                                                Jacqueline Mendez Soto
                                                  TORRES LAW GROUP, PLLC
25                                                2239 West Baseline Road
26                                                Tempe, Arizona 85283
                                                  (480) 588-6120
27                                                James@TheTorresFirm.com
28
      Case 2:20-cv-01080-SMB Document 13 Filed 06/07/20 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on June 7, 2020, I caused a true and correct copy of the
 3
     foregoing NOTICE OF APPEARANCE to be electronically filed with the Clerk of the
 4
 5   Court using the CM/ECF System which sent notification of such filing to the following

 6   counsel of record in this matter.
 7
            David Chami, Esq.
 8          PRICE LAW GROUP
            8245 N. 85TH Way, Suite 4349
 9
            Scottsdale, Arizona 85258
10          David@pricelawgroup.com
11          Raees Mohamed, Esq.
12          RM WARNER, PLC
            8283 N. Hayden Road, Suite 229
13          Scottsdale, Arizona 85258
14          Raees@RMWarnerlaw.com

15
16          A copy of this notice was emailed to General Counsel of the following:

17          Leslie Cooper, General Counsel
18          MARICOPA COUNTY COMMUNITY
            COLLEGE DISTRICT
19          Office of the Governing Board
            2411 West 14th Street
20
            Tempe, Arizona 85281-6942
21          leslie.cooper@domail.maricopa.edu
22
23            James E. Barton II
24
25
26
27
28



                                                2
